FORM N-SAR ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for six month period ending:// (a) or fiscal year ending: 12/31/09 (b) Is this a transition report? (Y/N) N Is this an amendment to a previous filing? (Y/N) N Those items or sub-items with a box “o” after the item number should be completed only if the answer has changed from the previous filing on this form. 1.A.Registrant Name: Transamerica Corporate Separate Account Sixteen B.File Number: 811-21440 C.Telephone Number: (319) 355-6115 2. A. Street:4333 Edgewood Road NE B. City: Cedar Rapids C.
